DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the continuation filed on 12/08/2021.
Claims 1-15 have been examined and rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 2 and 9, the originally filed specification fails to support the limitation: “refraining from initiating the AS update based on determining that the NAS update is needed”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 6 respectively of U.S. Patent No. 11219084. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent. That is, claim 1 is anticipated by claim 1 of the patent.
Claim 1 of the instant application is directed to a method while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to a wireless communication network, determining that updates are needed for the wireless device's access stratum (AS) and non-access stratum (NAS); transmitting, to the wireless communication network, a request to resume an RRC connected state with the wireless communication network, wherein the request includes a cause indicator that indicates mobility signaling as a cause for resuming the RRC connected state; receiving, from the wireless communication network, a response to the request to resume the RRC connected state; and initiating the NAS update based on the response.
Claim 1 of the U.S. Patent No. 11219084 is directed to a method for determining, while the wireless device is in a Radio Resource Control (RRC) Inactive state, that both a Radio Access Network Notification Area Update (RNAU) and a tracking area update (TAU) are needed; transmitting an RRC Resume Request message to the wireless communication network, in response to said determining, said RRC Resume Request message comprising a cause indicator indicating a mobility signaling as a cause for resuming an RRC Connected state; receiving an RRC Resume message in response to the RRC Resume Request; and initiating a TAU, in response to receiving the RRC Resume message.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9 respectively of the pending U.S. Application No. 17/526,255. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent. That is, claim 1 is anticipated by claim 1 of the patent.
Claim 1 of the instant application is directed to a method while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to a wireless communication network, determining that updates are needed for the wireless device's access stratum (AS) and non-access stratum (NAS); transmitting, to the wireless communication network, a request to resume an RRC connected state with the wireless communication network, wherein the request includes a cause indicator that indicates mobility signaling as a cause for resuming the RRC connected state; receiving, from the wireless communication network, a response to the request to resume the RRC connected state; and initiating the NAS update based on the response.
Claim 1 of the of the pending U.S. Application No. 17/526,255 is directed to a method while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to a wireless communication network, determining that a Radio Access Network Notification Area Update (RNAU) is needed; evaluating whether there is any cause, other than the determined need for the RNAU, for resuming an RRC connected state with the wireless communication network; and transmitting, to the wireless communication network, an RRC Resume Request message comprising a cause indicator indicating a cause for resuming the RRC connected state, wherein the cause indicator indicates: an RNAU, when there is no cause for resuming the RRC connected state other than the determined need for the RNAU; and a cause other than an RNAU, when there is any cause for resuming the RRC connected state other than the determined need for the RNAU.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20200288425 A1) in view of Chen (US20200178204A1).
Regarding Claim 1, Jiang discloses a method in a wireless device, the method comprising: 
while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to a wireless communication network, determining that updates are needed for the wireless device's access stratum (AS) and non-access stratum (NAS) (see para 28, when the UE in the inactive state moves to re-select a cell, the RLAU operation may be triggered in case that the re-selected residing cell is a cell in a new location area);
transmitting, to the wireless communication network, a request to resume an RRC connected state with the wireless communication network (see para 33, the first message is a connection resume request message transmitted to the base station by the UE in the inactive state for resuming radio resource control (RRC) connection), 
wherein the request includes a cause indicator that indicates mobility signaling as a cause for resuming the RRC connected state (see para 47, (resumeCause): {field I: RAN-basedNotificationAreaUpdate (location area update); filed II (signaling-data): mobile-end initiated signaling}. By setting values of the two fields, transmission of the cause value requesting for resuming connection is implemented); 
receiving, from the wireless communication network, a response to the request to resume the RRC connected state and initiating the NAS update based on the response (see para 38, the base station based on the cause value to determine whether to allow a user equipment to resume a connection state); 
Jiang discloses a cause for resuming RRC connected as RLAU radio access network-based location area update (AS based). Jiang does not disclose RNAU Radio Access Network Notification Area Update (RNAU) (non-access stratum based).
(Examiners Note: Using BRI consistent with the specification, the limitation “wireless device's access stratum (AS) and non-access stratum (NAS)” has been interpreted as: “wireless device's both RLAU and RNAU coverage”, or “increasing the notification area of the wireless device using multistep notification”). 
Based on this interpretation, and in the same field of endeavor, Chen discloses: see para 21, An inactive state UE will be able to notify the RAN when re-selecting to a cell not belonging to the configured RAN-based notification area RNAU (e.g. using the resume procedure to notify the RAN of a RAN-based location area update RLAU), in which case the network can decide whether to keep the UE in inactive mode or to ‘suspend’ the UE (e.g. request it to enter RRC idle mode). The RAN-based location area update RLAU via the resume procedure may also be triggered periodically. In this regard, the connection resume message will generally include information that can at least indicate the RAN area update and may include information to enable access control. The UE may also perform a core network CN level location update when crossing a tracking area TA boundary when the UE is in the inactive state (in addition to RAN updates based on RAN areas).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU (access stratum (AS) and non-access stratum (NAS)), to facilitate efficient RAN-based notification by a base station, i.e. a UE in the inactive state can be configured with a RAN-based notification area that is a subset of the corresponding core network registration area for that UE and which may comprise one or more cells (see Chen, para 17).

Regarding Claims 3, 10, Jiang does not disclose details regarding: the AS update is a radio access network notification area update (RNAU) and the NAS update is a tracking area update (TAU).
(Examiners Note: Using BRI consistent with the specification, the limitation “wireless device's access stratum (AS) and non-access stratum (NAS)” has been interpreted as: “wireless device's RLAU and RNAU respectively”, or “increasing the notification area of the wireless device using multistep notification”). 
Based on this interpretation, and in the same field of endeavor, Chen discloses: see para 21, An inactive state UE will thus be able to notify the RAN when re-selecting to a cell not belonging to the configured RAN-based notification area RNAU i.e. non-access stratum based (e.g. using the resume procedure to notify the RAN of a RAN-based location area update RLAU i.e. access stratum based), in which case the network can decide whether to keep the UE in inactive mode or to ‘suspend’ the UE (e.g. request it to enter RRC idle mode). The RAN-based location area update RLAU via the resume procedure may also be triggered periodically. In this regard, the connection resume message will generally include information that can at least indicate the RAN area update and may include information to enable access control. The UE may also perform a CN level location update when crossing a TA boundary when the UE is in the inactive state (in addition to RAN updates based on RAN areas.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU (access stratum (AS) and non-access stratum (NAS)), to facilitate efficient RAN-based notification by a base station, i.e. a UE in the inactive state can be configured with a RAN-based notification area that is a subset of the corresponding core network registration area for that UE and which may comprise one or more cells (see Chen, para 17).

Regarding Claims 4, 11, Jiang does not disclose details regarding: the wireless device's NAS is configured with a list of tracking area identifiers (TAI) that define a registration area associated with the RRC inactive state, and each TAI in the list identifies a TA comprising one or more cells.
In the same field of endeavor, Chen discloses this limitation: see para 23, because the core network registration area (corresponding to the TAL) and the RAN-based notification area (i.e. list of RAN area(s) when the RAN area example described above is used) are configured for UEs in separated layers (i.e. the non-access stratum and access stratum layers) and by separated communication entities (i.e. core network node and base station). Thus, whilst the RAN area(s) and tracking area(s) may be planned by operators, the base station may be informed of its cell TAI and RAN area ID, and the base station may broadcast these identifiers in system information, the base station may, nevertheless, configure a RAN-based notification area that overlaps different core network registration areas.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU (access stratum (AS) and non-access stratum (NAS)), to facilitate efficient RAN-based notification by a base station (see Chen, para 17).

Regarding Claims 5, 12, Jiang discloses method of claim 1, but does not disclose details regarding: the wireless device's AS is configured with a Radio Access Network Notification Area (RNA) having a border that overlaps with a border of the registration area.
In the same field of endeavor, Chen discloses this limitation: see para 23, the base station may, configure a RAN-based notification area that overlaps different core network registration areas (i.e. does not form a subset of a single core network registration area).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU (access stratum (AS) and non-access stratum (NAS)), to facilitate efficient RAN-based notification by a base station (see Chen, para 17).

Regarding Claims 6, 13, Jiang does not disclose details regarding: determining that updates are needed to the wireless device's AS and NAS comprises: performing reselection to a cell while in the RRC inactive state and receiving a TAI broadcast by the cell; determining that the AS update is needed when that the received TAI is not included in the RNA; and determining that the NAS update is needed when the received TAI is not included in the registration area.
In the same field of endeavor, Chen discloses these limitations:
performing reselection to a cell while in the RRC inactive state (see para 56, the UE is able to move freely/i.e. representing UE performing cell reselection, around the RAN based notification area, whilst remaining in the inactive state, without the UE having to update its location with the core network) and receiving a TAI broadcast by the cell (see para 60-61, the tracking area to which a base station belongs is informed to UEs in its cell(s) by means of broadcast system information. The broadcast system information comprises a TAC information element and an information element comprising a list of one or more PLMNs. The TAC identified by the TAC information element is common to each PLMN listed. The system information broadcast base station 5 also comprises the RAN area code for the cell… Thus, the RAN area identity is coded such that the TAI is a part of RAN area identity (e.g. the global RAN area ID={Tracking area ID, RAN area code within TA}). Since the base station 5 broadcasts the TAC and the RAN area Code within TA, the UE simply needs to interpret that the global RAN area ID as being equal to the TAI in combination with the RAN area Code within TA); 
determining that the AS update is needed when that the received TAI is not included in the RNA (see para 67, when a base station 5 decides to put a UE 3 into an inactive state the base station can beneficially configure/i.e. representing update, a RAN-based notification area for that UE 3 using an explicit list of one or more cells within tracking area(s) forming part of the tracking list for that UE 3/i.e. representing RNAU or AS update); and 
determining that the NAS update is needed when the received TAI is not included in the registration area (see para 66, if RAN areas are not implemented, the neighbouring base stations may simply exchange (e.g. via the Xn interface) cell information with each other, including tracking area information (i.e. TAIs for TAs which the cell(s) of the base stations form part of) without any RAN area information needing to be provided. As with the procedure involving RAN areas, the core network (e.g. a core network control function such as the AMF 7-1) may inform the base station of the TA list configuration for a given UE (and hence the core network registration area configuration for that UE). The information on the TA list may, for example, be provided during an initial UE context setup procedure and may be provided following a tracking area update/i.e. representing Tracking area update or non-AS update).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU (access stratum (AS) and non-access stratum (NAS)), to facilitate efficient RAN-based notification by a base station (see Chen, para 17).

Regarding Claims 7, 14, Jiang does not disclose details regarding: initiating the NAS update based on the response comprises: entering the RRC connected state with the wireless communication network based on the response; and transmitting, to the wireless communication network, an RRC message comprising: an indication that resuming the RRC connected state is complete; and a NAS message related to an update of the registration area.
In the same field of endeavor, Chen discloses these limitations:
initiating the NAS update based on the response (see FIG. 8 para 90, a base station 5a sends an initial UE message (e.g. including an appropriate service request) to a core network function 7 (e.g. the AMF 7-1), the core network function identifies the CN registration area for that UE 3 at S823 and responds to the base station 5 at S824 with an initial context request message including information identifying the CN registration area for the UE 3 (e.g. a TA list of one or more TAIs for the TAs of the CN registration area)) comprises: 
entering the RRC connected state with the wireless communication network based on the response; and transmitting, to the wireless communication network, an RRC message comprising: an indication that resuming the RRC connected state is complete; and a NAS message related to an update of the registration area (see para 90, The base station 5 and UE 3 may then engage in an RRC Connection Reconfiguration procedure (e.g. as illustrated at S826) and when this is completed send an appropriately formatted initial context setup response to the base station at S828 to report to the core network function/i.e. representing NAS, successful establishment of the security procedures with the UE 3 and the success/failure of establishment of any radio bearers).
initiating the NAS update based on the response (see FIG. 8 para 90, a base station 5a sends an initial UE message (e.g. including an appropriate service request) to a core network function 7 (e.g. the AMF 7-1), the core network function identifies the CN registration area for that UE 3 at S823 and responds to the base station 5 at S824 with an initial context request message including information identifying the CN registration area for the UE 3 (e.g. a TA list of one or more TAIs for the TAs of the CN registration area)) comprises: 
entering the RRC connected state with the wireless communication network based on the response; and transmitting, to the wireless communication network, an RRC message comprising: an indication that resuming the RRC connected state is complete; and a NAS message related to an update of the registration area (see para 90, The base station 5 and UE 3 may then engage in an RRC Connection Reconfiguration procedure (e.g. as illustrated at S826) and when this is completed send an appropriately formatted initial context setup response to the base station at S828 to report to the core network function/i.e. representing NAS, successful establishment of the security procedures with the UE 3 and the success/failure of establishment of any radio bearers).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU (access stratum (AS) and non-access stratum (NAS)), to facilitate efficient RAN-based notification by a base station (see Chen, para 17).

Regarding Claim 8, Jiang discloses a wireless device comprising: transceiver circuitry configured to communicate with a wireless communication network based on a radio access technology; and processing circuitry operatively coupled to the transceiver circuitry, whereby the processing circuitry and the transceiver circuitry (see FIG. 12, para 167, the apparatus 1200 may be a mobile phone) are configured to: 
while the wireless device is in a Radio Resource Control (RRC) inactive state with respect to the wireless communication network, determine that updates are needed for the wireless device's access stratum (AS) and non-access stratum (NAS) (see para 28, when the UE in the inactive state moves to re-select a cell, the RLAU operation may be triggered in case that the re-selected residing cell is a cell in a new location area);
transmit, to the wireless communication network, a request to resume an RRC connected state with the wireless communication network (see para 33, the first message is a connection resume request message transmitted to the base station by the UE in the inactive state for resuming radio resource control (RRC) connection), 
wherein the request includes a cause indicator that indicates mobility signaling as a cause for resuming the RRC connected state (see para 47, (resumeCause): {field I: RAN-basedNotificationAreaUpdate (location area update); filed II (signaling-data): mobile-end initiated signaling}. By setting values of the two fields, transmission of the cause value requesting for resuming connection is implemented); 
receive, from the wireless communication network, a response to the request to resume the RRC connected state; and initiate the NAS update based on the response (see para 38, the base station based on the cause value to determine whether to allow a user equipment to resume a connection state); 
Jiang discloses a cause for resuming RRC connected as RLAU radio access network-based location area update (AS based). Jiang does not disclose RNAU Radio Access Network Notification Area Update (RNAU) (non-access stratum based).
(Examiners Note: Using BRI consistent with the specification, the limitation “wireless device's access stratum (AS) and non-access stratum (NAS)” has been interpreted as: “wireless device's both RLAU and RNAU coverage”, or “increasing the notification area of the wireless device using multistep notification”). 
Based on this interpretation, and in the same field of endeavor, Chen discloses: see para 21, An inactive state UE will be able to notify the RAN when re-selecting to a cell not belonging to the configured RAN-based notification area RNAU (e.g. using the resume procedure to notify the RAN of a RAN-based location area update RLAU), in which case the network can decide whether to keep the UE in inactive mode or to ‘suspend’ the UE (e.g. request it to enter RRC idle mode). The RAN-based location area update RLAU via the resume procedure may also be triggered periodically. In this regard, the connection resume message will generally include information that can at least indicate the RAN area update and may include information to enable access control. The UE may also perform a core network CN level location update when crossing a tracking area TA boundary when the UE is in the inactive state (in addition to RAN updates based on RAN areas).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang, to cover RNAU along with RLAU (access stratum (AS) and non-access stratum (NAS)), to facilitate efficient RAN-based notification by a base station, i.e. a UE in the inactive state can be configured with a RAN-based notification area that is a subset of the corresponding core network registration area for that UE and which may comprise one or more cells (see Chen, para 17).

Regarding Claim 15, Jiang discloses a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry, configure a wireless device to perform operations corresponding to the method of claim 1 (see FIG. 12, para 167-169, the apparatus 1200 may be a mobile phone … The processing component includes one or more processors to execute instructions to perform all or part of the steps in the described methods).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472